Title: From Thomas Jefferson to André Limozin, 3 December 1788
From: Jefferson, Thomas
To: Limozin, André



Sir
Paris Dec. 3. 1788.

Your favor of Nov. 30. is duly received. The bounty given by this government on wheat coming from the United states is thirty sols the quintal, and on flour forty sous the quintal, for all which shall arrive between the 15th. of February and 30th. of June. The vessels bringing the same are exempted du droit de fret pour raison desdites importations.
The late proceedings in Poland may possibly prevent the establishment of peace in the North. We cannot yet foresee what effect in the system of Europe will be produced by the lunacy of the king of England, which is very decided. Not a word of what you see in the English papers, on his subject, is true. Much will depend on the Regency which will be established there. I am with great esteem, Sir Your most obedient humble servt,

Th: Jefferson

